DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 07/03/2020.
Claims 1-16 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/920,545, filed on 07/03/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
Method of modeling and calculating performance of transonic multi-stage axial compressors includes: 
Step 1: Modeling an object; 
Step 2: Modeling a calculation model; using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics; 
Step 3: Calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line; 
Step 4: Results analysis.

The limitation of “Modeling an object” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).
Modeling a calculation model; using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “Calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
 “Results analysis” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “result analysis” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).

Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of transonic multi-stage axial compressor, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to transonic multi-stage axial compressor beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which at the modeling of the calculation model step: geometry of the blades fillet was fully modeled in the calculation model; a rotor tip clearance height was set as 0.6 time of a cold tip clearance size; blade surface, hub surface and shroud surface roughness was taken by the ability of the machining method (approximately 3 micrometers), this value is bigger with casting blade; the roughness properties was setup at wall section of calculation model, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept. 



With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 2, in which: at the modeling step, using a k-ω SST turbulent model, each blade has a mesh density of about one million elements, an area surrounding the blade is used O-grid to follow a blade boundary, the remaining areas use H-grid, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1 , in which: at step 3 - when 

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 2 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 3 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust the calculation across entire speed line, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 4 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a 

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 3, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 5, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 7, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer 
It should be rewrite the step to reflect as a method claim.

Claim 1 recites “inlet domain” and “outlet domain”. What does an “inlet domain” and “outlet domain” mean? 

Claim 1 recites “these two domain is”. It is grammatically incorrect. It should be amended as “these two domains are”.

Claim 1 recites “usually”. It is unclear what does it mean by “usually”? Therefore, it is vague and indefinite. 

Claim 1 recites “the length” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “care must be taken”. What does it mean? How does the “care” measure? Therefore, it is vague and indefinite. 

Claim 1 recites “turbomachinery” in line 14. It is unclear whether “turbomachinery” is referring to the previous turbomachinery. If so, then it should be amended as “the  turbomachinery”.

Claim 1 recites “RPM”. It should be rewrite to reflect what “RPM” stands for. 

Claim 1 recites “ISA”. It should be rewrite to reflect what “ISA” stands for.

Claim 1 recites “Step 3: Calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line”. It is unclear what does the relationship between the highlighted section of the limitation and “calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem”? The whole limitation is not clear what is claiming. Therefore, it is vague and indefinite.
It should be rewrite the step to reflect as a method claim.

Claim 1 recites “Ramping up RPM has been used”. What does it mean “has been used”?  is the RPM is considered as predetermined? Therefore, it is vague and indefinite.

Claim 1 recited “correction model was used as inlet boundary conditions of calculation domain”. What does this limitation mean? It is nuclear limitation. Therefore, it is vague and indefinite.

Claim 1 recites “Results analysis”. What “results” is referring to? How does this step relate to the rest of the steps? Therefore, it is vague and indefinite.

The Applicant should review the claims and correct all such errors.

Claim 2 recites “The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which at the modeling of the calculation model step: geometry of the blades fillet was fully modeled in the 

Claim 2 recites “multi-stage axial compressor”. However, claim 1 recites “compressors”. If the limitation of claim 2 referring to claim 1, then it should be amended to reflect claim 1 as “compressors”. Similar rejection applied to claims 3-16.

Claim 2 recites “geometry of the blades fillet was fully modeled in the calculation model”. What does it mean by “fully modeled”? How does it possible to “fully modeled”? Therefore, it is vague and indefinite.

Claim 2 recites “blade surface, hub surface and shroud surface roughness was taken by the ability of the machining method (approximately 3 micrometers)”. What does it mean by “surface roughness was taken by the ability of the machine method”? Therefore, it is vague and indefinite.

Claim 2 recites “the machining method”. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “the roughness properties”. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “calculation model”. Does this limitation referring to step 2? If so, then should be amended as “the calculation model”.

The Applicant should review the claims and correct all such errors.

Claims 3 and 4 recite “the modeling step”. Which modeling step? Step 1 or step 2? Therefore, it is vague and indefinite.

The Applicant should review the claims and correct all such errors.

Claim 5 recites “the surge point” in line 6. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applied to claims 6-8.

Claim 5 recites “the calculation” in line 9. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applied to claims 6-8.

The Applicant should review the claims and correct all such errors.

Claim 9 recites “the last 300 calculation steps”. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applied to claims 10-16.

The Applicant should review the claims and correct all such errors.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. There is no any relationships between step 1, step 2, step 3 and step 4. All the steps are standalone without any connection to each other.  The Applicant should review the claims and correct all such errors.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Claims 1-16 allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Krishnababu et al (US Publication No. 2018/0216623 A1) teaches a computer implemented method for the prediction of the surge point a compressor includes: generating a plurality of meshes; a compressor inlet mesh, at least compressor rotor stage mesh, and a compressor outlet mesh, … assembling the plurality of meshes to obtain the CFD domain; specifying boundary conditions of the computational domain (Abstract); specifying boundary 

Yang et al (R. Yang, Y. Gu, Y. Xue, N. Ge “Unsteady Simulation of a 3.5 Stage Compressor Using Multi-Frequency Phase-lagged Method”, 2018 IEEE, pgs. 651-657) teaches:

    PNG
    media_image1.png
    507
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    493
    media_image3.png
    Greyscale

Krishnababu et al, Yang et al and other prior arts do not singularly or in combination discloses the limitations: “using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics; boundary conditions have been setup to investigate compressor performance at both a design .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/21/2022